DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3, 5, 7 and 9 in the reply filed on 03/22/2022 is acknowledged.  The traversal is on the ground(s) that all the claims can be examined together without any undue burden and evidence to this is in claims 1-2 and 9 where they are readable on both of the species.  This is not found persuasive because:
As indicated in the restriction requirement from 02/08/2022, the two different species where mapped based on their corresponding in the figures. For example, figures 5-6 appear to corresponds to the “at least one step” which read on claims 1-3, 5, 7 and 9, whereas figures 7-8 appears to correspond to the “at least one partition wall” which read on claims 1-2, 4, 6, 8-9. Independent claim 1 recites the two different configurations of the fluid confluence joint and they appear to be mutually exclusive as the claim recites to include either “at least one step” or “at least one partition wall”. Further, dependent claims are grouped based on the two different configurations (i.e., at least one step – claims 3, 5, 7; at least one partition wall – claims 4, 6, 8). As shown in the figures, the two configurations appears to be patentably indistinct and would require searching in different sources or employ different search strategies or search queries. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. In addition, since independent claim 1 recites the fluid confluence joint comprising at least either “at least one step” or “at least one partition wall” and Applicant has elected the features of the “at least one step”, the latter will receive examination on the merits and the features of the “at least one partition wall” are withdrawn from consideration.  Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation "the other part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7 and 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ekdunge et al. (U.S. Patent Application Publication 2019/0099727).
Regarding claim 1, Ekdunge teaches a fluid confluence joint (i.e., carbon monoxide oxidation device) (1) (paragraph [0037]) comprising:
a main body (i.e., housing) (2) (paragraph [0037]) including a first end and a second end facing the first end (see figure 3 below), the second end having an opening (i.e., gas outlet) (6) (paragraph [0037]) which guides a fuel mixture (C) (paragraph [0041], [0047]-[0049]), the main body (2) comprising (i) a confluence passage (i.e., perturbation device) (10) (paragraph [0037], [0046]) having a circular passage portion (see figure 3 below) and (ii) a fuel gas (i.e., reformate gas) (B) passage portion (i.e., chamber) (12) disposed on a side closer to the first end than the confluence passage portion (see figure 3 below), wherein the main body portion (2) includes:
a fuel offgas (i.e., oxidizing agent) (A) inlet portion (28) (i.e., oxidation inlet portion) (28) configured to cause fuel offgas to flow into the confluence passage (10) so that swirls in the confluence passage (10) (paragraph [0048]-[0049]) (see figure 3 below);
a fuel gas (B) inlet portion (i.e., gas inlet) (4)  configured to cause the fuel gas (B) to flow into the fuel gas passage portion (12) (see figure 3 below) (paragraph [0048]-[0049]); and
at least one step formed over a whole circumference of an inner wall of the main body portion (2) by reducing a passage sectional area of the main body (2) on a fuel gas (B) passage portion side to be smaller than a passage sectional area of the main body portion (2) on a confluence passage portion side (see figure 3 below), and
the at least one step is being formed at a portion between the fuel offgas (A) inlet portion and the fuel gas (B) inlet portion in the main body portion (2) in a facing direction where the first end faces the second end (see figure 3 below).
As to the limitation, “at which a fuel gas to be supplied to a fuel cell joins with a fuel offgas discharge from the fuel cell”, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Ekdunge possess the requisite claimed structure such that it would necessarily follow that the system would be expected of performing the recited functionality. Nonetheless, Ekdunge teaches the fluid confluence joint having applicability in mixing gases from a fuel cell (paragraphs [0002]-[0008]) which reads on the claimed limitation. 

    PNG
    media_image1.png
    628
    846
    media_image1.png
    Greyscale

	Regarding claim 3, Ekdunge teaches the at least one step includes a plurality of steps (as shown in figure 3 above).
	Regarding claim 7, Ekdunge teaches a dimension of a part of the at least one step is different from a dimension of the other part (see figure 3 below).

    PNG
    media_image2.png
    628
    846
    media_image2.png
    Greyscale

	Regarding claim 5, Ekdunge teaches the at least one step is inclined toward the second end as the as least one step extends in an inward direction of the main body (see figure 3 below).

    PNG
    media_image3.png
    621
    750
    media_image3.png
    Greyscale

Regarding claim 9, Ekdunge teaches a fuel gas connecting portion connected to the fuel gas inlet portion (see figure 3 below) and a fuel offgas connecting portion connected to the fuel offgas inlet portion (see figure 3 below). Ekdunge teaches the fuel offgas (A) and the fuel gas (B) enters the main body portion (i.e., housing) (2) (paragraph [0048]-[0049]) therefore, it is clear that a passage is require to be connected so that the fuel offgas (A) and the fuel gas (B) is introduced into the main body portion. In addition, as indicated above Ekdunge teaches applicability of the fluid confluence joint includes mixing gases from a fuel cell (paragraphs [0002]-[0008]) implying a passage is required in the connecting portions to guide the corresponding gases to the fluid confluence joint. 

    PNG
    media_image4.png
    651
    846
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ekdunge et al. (U.S. Patent Application Publication 2019/0099727).
Regarding claim 2, Ekdunge teaches the fluid confluence joint as described above in claim 1. The particulars of the passage diameter that increases toward a second end is not explicitly articulated however, such would be obvious to a skilled artisan based on specific flow requirements which are known in the art of fluid mechanics. For instance, in fluid mechanics principles, it is known that in a duct or a pipe where gas flows, if the diameter decrease the flow rate increases and if the diameter increase the flow rate decreases1. As such, one of ordinary skill in the art could have considered changing the diameter of the confluence passage in order to meet required flow rates.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishiguro et al. (U.S. Patent Application Publication 2010/0092812).
Numata et al. (U.S. Patent Application Publication 2006/0254906).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 What Happens to Air Flow in Ducts When Size Changes? - Energy Vanguard